Opinion by
Mr. Justice Fell,
The plaintiff and his uncle, William Enyard, owned by descent the real estate in question. William Enyard died in April, 1897, and two days after his death his widow, Catharine Enyard, purchased the property at sheriff’s sale had under proceedings to collect arrears of ground rent. The adverse title thus acquired she sets up to defeat the plaintiff in ejectment. It is conceded that where one is interested with another in an estate an implied obligation arises to sustain the common interest, and that he cannot acquire and set up an adverse title to deprive the other of his interest, but it is claimed that the dower interest of the widow is not such an interest as to prevent her from setting up the title she acquired at sheriff’s sale. The general rule is stated in notes to Keech v. Sanford, 1 Lead. Cases in Eq. 62, to be: “ Whenever one person is placed in such relation to another, by the act or consent of that other, or the act of a third person, or of the law, that he becomes interested for him, or interested with him, in any subject of property or business, he is prohibited from acquiring rights in that subject antagonistic to the person with whose interests he has become associated. If one comes into an interest by the permission of another, or accepts an interest with another by the act of a third person, or of the law, as in the case of tenants in common under the same will or descent, an implied obligation arises to sustain the common interest hito which he has been admitted; and equity vindicates it in the form of a trust.”
The statutory dower of a widow is not treated as a lien upon land, but as an interest in it. It is an estate given by the intestate laws: Schall’s Appeal, 40 Pa. 170; Helfrich v. Weaver, 61 Pa. 385. In the opinion in McGowan v. Bailey, 179 Pa. 470, it was said-by our Brother Dean that the widow’s interest in real estate of which her husband died seized, of which there has been neither appraisement nor partition, is a freehold *117estate in the land. In Kunselman v. Stine, 183 Pa. 1, it was held that the widow’s interest in the real estate of her husband is such an estate as can be sold only by a writ of venditioni ex-ponas in the manner provided by the act of January 24, 1849. In Weaver v. Wible, 25 Pa. 270, a widow who came into possession of land through her husband, and who had a possible dower interest, was denied the right to acquire title to the land to the prejudice of his heirs and creditors. The defendant in this case, while having a dower interest only, came within the general rule, and being jointly interested with the plaintiff in the land she could not acquire a title to his exclusion.
The verdict and judgment thereon establish only the plaintiff’s title. Any right the defendant may have to contribution for payments properly made for the benefit of the joint estate can be adjusted in other proceedings.
Tha judgment is affirmed.